      Case 2:18-cv-07492-FMO-PLA Document 78 Filed 05/26/20 Page 1 of 2 Page ID #:321



            1
            2
            3
            4
            5
            6
            7
            8                    UNITED STATES DISTRICT COURT
            9                  CENTRAL DISTRICT OF CALIFORNIA
           10
           11 REBECCA REUTTER, individually         Case No.: 2:18-cv-07492-FMO-PLAx
              and as Trustee of the KIRK
           12 REUTTER FAMILY TRUST,
                                                    ORDER RE STIPULATED
           13                                       PROTECTIVE ORDER
                                  Plaintiff,
           14
              v.
           15
                                                    Assigned to Hon. Fernando M. Olguin
           16 HARTFORD LIFE INSURANCE
              COMPANY; OMNICARE, INC.;
           17 CVSHEALTH; UNUM LIFE
              INSURANCE COMPANY OF
           18 AMERICA; THE PRUDENTIAL
           19 LIFE INSURANCE COMPANY OF
              AMERICA,
           20
                                  Defendants.
           21
           22
           23
           24
           25
           26
           27
           28

                        ORDER RE STIPULATED PROTECTIVE ORDER
162815.1
      Case 2:18-cv-07492-FMO-PLA Document 78 Filed 05/26/20 Page 2 of 2 Page ID #:322



           1                               ORDER
           2        Having considered the papers, and finding that good cause exists, the Parties
           3 Stipulated Protective Order is granted.
           4        IT IS SO ORDERED.
           5
           6
           7 DATED:      May 26, 2020
           8                                              PAUL L. ABRAMS
                                                   UNITED STATES MAGISTRATE JUDGE
           9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
                                                  1
                           ORDER RE STIPULATED PROTECTIVE ORDER
162815.1
